Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 18 have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 9 of prior U.S. Patent No. 10,549,697. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 12 – 17 of U.S. Patent No. 10,549,697. Although the claims at issue current claims 10 and 11 are a combination of claim 10 of patent 10,549,697, current claims 12 – 17 are identical to claims 11 – 16 of patent 10,549,697, and the limitations found in current claim 18 are contained within claim 1 of patent 10,549,697.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the ladder support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the ladder section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the pivoting ladder section" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

17 recites the limitation "the pivoting ladder section" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12 – 13, 15 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by LaBrash (2005/0211502). In regard to claims 10 and 18, LaBrash discloses a portable ladder system for a truck or trailer bed (paragraph 7) comprising a downwardly extending projection configured to engage with an aperture along an edge of the bed (Fig. 1, item 44), and an actuating arm configured to pivot about a vertical axis from an unlocked position to a locked position to lock the portable ladder system to the bed (Figs. 2 – 5, item 76, wherein pivoting item 76 locks the hinged lower section of the ladder to the bed).
In regard to claim 12, LaBrash discloses wherein the actuating arm automatically locks when the actuating arm is positioned in the locked position (Figs. 4 and 5, via item 72).
In regard to claim 13, LaBrash discloses wherein releasing a pivoting ladder section (Fig. 1, item 22) and pivoting it downwardly to a use position (Figs. 2 and 3).
In regard to claim 15, LaBrash discloses a locking boss (Figs. 1, 4, and 5, item 68) which is set in position relative to a ladder support plate member (Figs. 1, 4, and 5, item 32).
In regard to claim 16, LaBrash discloses wherein the actuating arm includes a plate portion that is parallel to the ladder support member (Fig. 4, item 82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McCafferty (4,911,264) discloses an automotive mechanic’s portable step;
Rolson (6,003,633) discloses a portable truck or trailer ladder assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN D WALTERS/Primary Examiner, Art Unit 3618